NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30050

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cr-00182-MJP-1
 v.

JOHN CHARLES KEINATH,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                            Submitted March 10, 2022**
                                Portland, Oregon

Before: GRABER, BEA, and M. SMITH, Circuit Judges.

      Defendant John Keinath timely appeals the district court’s denial of his

motion for release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Reviewing for abuse

of discretion, United States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021) (per

curiam), we vacate and remand for reconsideration.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      After the district court issued its original order, we held in United States v.

Aruda, 993 F.3d 797 (9th Cir. 2021) (per curiam), that United States Sentencing

Guidelines ("U.S.S.G.") § 1B1.13 is not binding when, as here, a defendant files a

motion for release. Accordingly, the district court erred by holding that U.S.S.G.

§ 1B1.13 "is binding on this Court."

      We are not persuaded that the error was harmless. The court cited the

Guideline repeatedly in its analysis. The court analyzed three circumstances of

extraordinary and compelling reasons for release defined by the Guideline,

suggesting that it thought it was bound by those categories. And the court applied

the Guideline’s dangerousness requirement, which the statute lacks. Because the

district court has broad discretion, and because the court appears to have

misunderstood that it was bound by the Guideline, we vacate the court’s order and

remand for reconsideration.

      VACATED and REMANDED.




                                          2